Suit by appellant against appellees on a written guaranty. Only the defendant Garner defended against the suit. He filed a plea of general issue, and also a special plea to the effect that his contract of guaranty was executed and delivered on Sunday. His attorney stated in open court that he did not rely on the general issue, but solely on the special *Page 680 
plea. The burden, of course, was upon him to prove this plea, which burden he failed to meet under the law as specifically declared in J. R. Watkins Co. v. Hill, 108 So. 244.1 The Watkins Case, supra, is direct and conclusive authority governing the instant case, and on this authority we must perforce reverse and remand this cause.
Reversed and remanded.
1 214 Ala. 507.